Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	The Drawings filed 06/29/20 are approved by the examiner.
	The IDS filed 06/29/20 has been considered.  An initialed copy accompanies this action.
	Claims 1-7 are pending.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The terminology “…wherein the dielectric layers comprise” in independent claim 1 is considered indefinite in that such language is open to multiple interpretations.  Specifically, it is unclear if all of the recited oxides are present in each dielectric layer, or if every dielectric layer contains one of the various recited oxides.  From the specification, it appears that each dielectric layers contains all of the recited oxides.  Accordingly, applicant is suggested to amend the instant language to --wherein each of the dielectric layers comprise--.
	Additionally, in independent claim 1, the recited amount of rare earth oxide present in the dielectric layer is indefinite in that “mol in equivalent element of R in total” is unclear.  Is such based on 100 mol of the primary component (as with the remaining claimed elements), or based on the total of something else?  Clarification is required.  Likewise, in independent claim 5 the recitation for each of the additional elements (R, Mg, Mn, Zr and V) contains the same indefinite limitation.  Clarification is required.
	The Markush language of dependent claim 2 “selected from a group that includes” is indefinite in that such language is open ended and not closed (i.e. selected from the group consisting of).  See MPEP 2173.05(h).  Correction is required.
	Claims 1-7 are allowable over the prior art.
	Initially, applicant’s definition of the claim terminology “as a primary component” at para 0022 of the instant specification is noted.
	Nakamura et al 2011/0122541 Ai discloses (Abstract):

    PNG
    media_image1.png
    431
    798
    media_image1.png
    Greyscale

	The reference does not disclose or fairly suggest the instantly recited Zr-containing main component:

    PNG
    media_image2.png
    58
    769
    media_image2.png
    Greyscale
.
	Muto et al 2007/0142210A1 discloses (Abstract):

    PNG
    media_image3.png
    436
    632
    media_image3.png
    Greyscale

	The reference does not disclose or fairly suggest the instantly recited amount(s) of R oxide (rare earth) required in the dielectric layers (1-4 mol%).
	Shibasaki et al US 8,008,222 discloses (Abstract):

    PNG
    media_image4.png
    367
    633
    media_image4.png
    Greyscale

	The reference does not disclose or fairly suggest the instantly recited molar amount(s) of R oxide Sr required in the primary component oxide (i.e. 0-0.02).
	The remaining prior art references cited on forms PTO-892 and PTO-1449 are considered cumulative to the prior art above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
June 30, 2022